DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a cavity” is indefinite because it is unclear if it is the same or different from the cavity in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3280562 (Theits) in view of US 7484356 (Lair), US 2009/0107108 (hereinafter ‘108) and US 2013/0062433 (Vauchel).
Regarding claims 1, 2, 13, Theits teaches an aircraft turbojet engine nacelle (Fig 1-7, col 2 ll. 9-33; nacelle 10, 11 in Fig 6) comprising: a rear section (Fig 6; rear section including movable cowl 28), the rear section including a thrust reverser system having a movable cowl (movable cowl 28); and a guide system including a movable portion and a fixed portion (Fig 1-3, 5, 7; guide system including movable portion 32 and fixed portion 41 and the connecting bracket 42), the movable portion being secured in translation to the movable cowl and cooperating with the fixed portion (Fig 2; movable portion 32 secured to movable cowl 28 via bracket 33 and wall 31; see col 3 ll. 14-50), the fixed portion being fixed relative to the nacelle (fixed portion 41 fixed to nacelle 11 via bracket 42; see col 3 ll. 68-75), the guide system being disposed at a 6 O'clock position (Fig 1; one of the guide systems disposed at the bottom/6 o’clock position; see also col 3 ll. 38-45; four guide members are shown, spaced 90 degrees apart), the thrust reverser system includes thrust reverser cascades (cascades 64; see col 6 ll. 25-55), the movable portion is disposed between adjacent two of the thrust reverser cascades (Fig 1-3; movable portion 32 is circumferentially between two cascades 64) and defining a cavity for receiving the fixed portion (Fig 7; movable portion 32 having a cavity between the walls 35 for receiving fixed portion 41), the fixed portion being disposed on an inner side of the movable portion (see Fig 2, 3, 5; the cavity opens radially inwardly; wall 34 of the movable portion is radially outward of the fixed portion 41; therefore, the fixed portion 41 is on an inner side of the movable portion 32), an 
Theits appears to show but fails to explicitly teach the guide system being disposed at a 6 o’clock position. However, it was well known in the art, as taught by ‘108, that guide systems may be disposed at the top and bottom of the thrust reverser structure (para 52; the bottom would is a 6 o’clock position). It would have been obvious to one of ordinary skill in the art at the time of filing to dispose the guide system at a 6 o’clock position, as taught by ‘108. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, disposing the guide system at a 6 o’clock position yields predictable results.
Theits fails to teach the rear section being without a lower bifurcation. However, Lair teaches that it was well known in the art that translating nacelles may be formed as O-ducts, which is a duct that is substantially annular, with no bifurcations (col 3 ll. 1-7, col 5 ll. 1-49; in contrast to a D-duct which has two half-cowls – see col 2 ll. 1-15). It would have been obvious to one of ordinary skill in the art at the time of filing to make the translating nacelle section of Theits an O-duct without a lower bifurcation in order to reduce the number of actuators needed, as taught by Lair. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the rear section without a lower bifurcation yields predictable results.
Theits fails to teach a length of the fixed portion of the guide system is larger than or equal to 50% of a length of the movable portion, wherein the length of the fixed 
Regarding claim 3, Theits in view of Lair, ‘108, and Vauchel further teaches the fixed portion forms a rail cooperating with the movable portion, the movable portion forming a guideway and including a cavity adapted to receive the fixed portion (Theits, Fig 1-3; fixed portion 41 forms a rail; movable portion 32 has a guideway and cavity that receives fixed portion 41; when the combination of Theits in view of Lair and Vauchel is made, as discussed above, the fixed portion will form a rail that has a length larger than or equal to 80% of the length of the movable portion).
Regarding claim 4-5, 14, Theits in view of Lair, ‘108, and Vauchel is silent as to the fixed portion is secured to a peripheral frame fastened to a fan casing of a turbojet 
Regarding claim 7, 10-11, Theits in view of Lair, ‘108, and Vauchel, as discussed thus far, further teaches that the cascades a sliding type (Theits, Fig 1-3, col 6 ll. 24-55; cascades are fixed to the movable cowl and slide aftwards), wherein a rear end of the movable portion is secured to a peripheral frame of the movable cowl (rear end of the movable portion is secured at 33 to a peripheral frame 31 of the movable cowl), but is silent as to a front end of the movable portion is secured to a front peripheral frame secured to the thrust reverser cascades, wherein the movable portion is secured to the front peripheral frame. However, Lair teaches that cascades may comprise a front peripheral frame (Fig 7; front peripheral frame 112), and that guide systems may be secured to the front peripheral frame (guide elements 104a, 104b are secured to the frame 112). Lair also teaches that the cascades may have an aft peripheral frame (elements 102). It would have been obvious to one of ordinary skill in the art at the time of filing provide a front peripheral frame, with the movable portion being secured to the front peripheral frame, and an aft peripheral frame, as taught by Lair.  It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, adding frame elements at the forward and aft ends of the cascade yields predictable results. In Theits, the cascade is fixed to the movable cowl; therefore, when the aft . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3280562 (Theits) in view of US 7484356 (Lair), US 2009/0107108 (hereinafter ‘108)  and US 2013/0062433 (Vauchel) as applied to claim 13 above, and further in view of US 2012/0217320 (hereinafter ‘320).
Regarding claim 15, Theits in view of Lair, ‘108, and Vauchel as discussed thus far is silent as to the propulsion unit being supported by a mast, the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine. However, ‘320 teaches that propulsion systems may be supported by a mast (para 20, 31; engine nacelle is coupled to a pylon/mast), the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured to at least one of the mast and the turbojet engine (para 60-64; guide means/guide rails secured to mast or an interface with the mast). It would have been obvious to one of ordinary skill in the art at the time of filing to make the propulsion unit being supported by a mast, the aircraft including guide rails for guiding the movable cowl of the nacelle, the guide rails being fastened on the mast or on a structure secured .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.